department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date conex-126856-09 cc ita b04----------- of f i c e of c h i ef c ou n sel number info release date uil the honorable lincoln davis member u s house of representatives rockwood district_office p o box rockwood tn attention ------------------- dear congressman davis i previously responded to your inquiry dated date on behalf of your constituent ------------------ on whether he must pay federal income taxes on the proceeds of the sale of his home to the tennessee valley authority tva ----------- now asks if he must pay taxes on a lump-sum payment from the tva that includes relocation costs casualty losses and damages for personal physical injury in date a retention pond at the tva’s kingston steam plant collapsed spilling an estimated million cubic feet of fly ash and water over hundreds of acres in roane county tennessee to depths of four to six feet ---------- has accepted a payment from the tva intended to compensate for relocation costs casualty losses and personal physical injuries he incurred due to the ash spill i hope that the following general information is helpful in responding to ---------- overview taxpayers must include in gross_income under sec_61 of the internal_revenue_code code damage awards they receive unless the award is for a recovery_of_capital or another provision of the code excludes the award from income compensation_for relocation costs a taxpayer whose property including a principal_residence is involuntarily converted for example due to its destruction into money may elect to defer recognizing gain from the conversion of that property if the taxpayer timely purchases qualified_replacement_property with a cost equal to or exceeding the amount_realized from the conversion sec_1033 of the code some courts have held that the recipient can defer condemnation awards for the costs of moving equipment and fixtures under sec_1033 of the code see e r hitchcock v conex-126856-09 united stat514_f2d_484 2d cir 523_f2d_585 9th cir 74_tc_925 nonacq 1982_1_cb_1 aff’d in unpublished opinion 659_f2d_1058 2d cir compensation_for casualty losses a taxpayer may deduct casualty losses_incurred during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 of the code the code however does not permit a double deduction or a deduction and exclusion for the same item therefore ---------- may exclude any amount that compensates him for casualty losses if he has not claimed a loss on his return compensation_for personal physical injuries or physical sickness gross_income generally does not include damages received on account of personal physical injuries or physical sickness sec_104 of the code therefore ---------- may exclude from gross_income any portion of the damage award that is properly allocable to personal physical injuries or physical sickness and do not represent a recovery_of medical_expenses he deducted in a prior year if you have any questions concerning this matter please call me or ----------------- identification_number ------------- at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
